15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 
 
                                          UNITED STATES COURT OF APPEALS 

                                                  FOR THE SECOND CIRCUIT 

                                                     _______________ 

                                                         August Term, 2015 
                                                                               
                (Argued: October 28, 2015                 Final Submission: July 7, 2017         
                                                                           
                                                                              Decided: September 19, 2017) 
                                                                               
                                                         Docket No. 15‐464 
                                                                           
                                                          _______________ 
                                                                               
                                                            YEHUDA KATZ, 
                                                                               
                                                          Plaintiff‐Appellant, 
                                                                           
                                                                    —v.— 

   THE DONNA KARAN COMPANY, L.L.C., THE DONNA KARAN COMPANY STORE, 
              L.L.C., DONNA KARAN INTERNATIONAL, INCORPORATED, 
                                            
                              Defendants‐Appellees. 
                                _______________ 
        
B e f o r e: 
        
              KATZMANN, Chief Judge, POOLER and CHIN, Circuit Judges. 
                                         
 
                                                             1
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

                                                  _______________ 
        
       Appeal from judgment of the district court dismissing with prejudice the 
plaintiff’s second amended complaint for lack of standing. The plaintiff brought 
suit against the defendants alleging willful violations of the Fair and Accurate 
Credit Transactions Act of 2003 (“FACTA”), Pub. L. No. 108–159, 117 Stat. 1952 
(codified as amended at 15 U.S.C. § 1681c(g)), which seeks to reduce the risk of 
identity theft by, among other things, prohibiting merchants from including 
more than the final five digits of a customer’s credit card number on a printed 
receipt. Here, the plaintiff twice purchased items at the defendants’ stores, and 
on both occasions he received a printed receipt that included not only the last 
four digits of his credit card number but also the first six digits. The plaintiff 
alleges that this bare procedural violation of FACTA raised a material risk of the 
harm of identity theft and thus constitutes a concrete injury sufficient to establish 
Article III standing. 
       Before the district court, defendants introduced evidence in their motion to 
dismiss that the first six digits of a credit card number simply identify the card 
issuer and provide no personally identifying information about the plaintiff. In 
part on this basis, the district court concluded that this procedural violation of 
FACTA, without more, did not raise a material risk of harm sufficient to satisfy 
the concrete injury requirement for Article III standing, and granted defendants’ 
motion to dismiss with prejudice. The parties’ disagreement about whether 
printing the first six digits constituted a real risk of harm is a question of fact, and 
so we review the district court’s finding for clear error. On the basis of the record 
below and because it is the plaintiff’s burden to establish subject matter 
jurisdiction by a preponderance of the evidence, and also informed by the 
findings of other district courts as to this specific issue, we conclude that the 
district court’s finding was not clearly erroneous. Because a district court cannot 
dismiss with prejudice a complaint dismissed due to lack of subject matter 
jurisdiction, however, we AFFIRM the judgment of the district court as to its 
disposition but REMAND with instructions to amend the judgment so that the 
dismissal is entered without prejudice.  
                                    _______________ 

                                                          
 
                                                         2
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

                          SHIMSHON WEXLER, Law Offices of Shimshon Wexler, P.C., Atlanta, 
                               GA, and New York, NY (Keith J. Keogh, Keogh Law, Ltd., 
                               Chicago, IL, on the brief), for Plaintiff‐Appellant. 
                           
                          GREG M. MASHBERG (David A. Munkittrick and Charles S. Sims, on 
                               the brief), Proskauer Rose, LLP, New York, NY, for Defendants‐
                               Appellees. 

                          _______________ 

             KATZMANN, Chief Judge:  

             This is the second of two related cases concerning the impact of Spokeo, Inc. 

v. Robins, 136 S. Ct. 1540 (2016), as revised (May 24, 2016), on the concrete injury 

requirement for establishing Article III standing when a claim alleges only a bare 

procedural violation of a statute, here the Fair and Accurate Credit Transactions 

Act of 2003 (“FACTA”), Pub. L. No. 108‐159, 117 Stat. 1952 (codified as amended 

at 15 U.S.C. § 1681c(g)). FACTA seeks to reduce the risk of identity theft by, 

among other things, prohibiting merchants from including more than the last 

five digits of a customer’s credit card number on a printed receipt. See 15 U.S.C. 

§ 1681c(g)(1). In the related case, Crupar‐Weinmann v. Paris Baguette Am., Inc., 861 

F.3d 76 (2d Cir. 2017) (“Paris Baguette”), we held that the specific alleged bare 

procedural violation of FACTA — the printing of the plaintiff’s credit card 

expiration date on her receipt — presented no material risk of harm to the 
 
                                                     3
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

underlying interest Congress sought to protect (identity theft), because Congress 

itself had clarified that printing the expiration date, without more, did not 

“increase[] the risk of material harm of identity theft.” Id. at 81.  

             Here, the plaintiff alleges that he twice purchased items at the defendants’ 

stores, and on both occasions received a printed receipt that identified not only 

the last four digits of his credit card number but also the first six digits. He 

alleges that such a violation of FACTA raises a material risk of harm of identity 

theft, and so he has suffered a concrete injury sufficient to establish Article III 

standing to sue defendants for the violation. At the motion‐to‐dismiss stage 

below, the defendants introduced extrinsic evidence that the first six digits of a 

credit card number simply identify the card issuer and provide no personally 

identifying information about the plaintiff. In part on this basis, the district court 

concluded that this alleged procedural violation, without some further harm, did 

not raise a material risk of identity theft sufficient to satisfy the concrete injury 

requirement as articulated in Spokeo, and dismissed with prejudice the plaintiff’s 

complaint for lack of subject matter jurisdiction. See generally Katz v. Donna Karan 

Intʹl, Inc., No. 14 CIV. 740 (PAC), 2017 WL 2191605 (S.D.N.Y. May 17, 2017) 

(“Katz”). 
 
                                                  4
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

             On appeal, we hold that the parties’ factual disagreement as to whether 

printing the first six digits constituted a material risk of harm is a question of fact 

even at the Rule 12(b)(1) motion‐to‐dismiss stage, and so we review the district 

court’s finding for clear error. On the basis of the record below and the plaintiff’s 

affirmative burden to establish subject matter jurisdiction by a preponderance of 

the evidence, and informed by the findings of other district courts as to this 

specific issue, we conclude that the district court’s finding was not clearly 

erroneous. Accordingly, we AFFIRM the judgment of the district court 

dismissing the plaintiff’s second amended complaint for lack of subject matter 

jurisdiction. However, because a complaint must be dismissed without prejudice 

where the dismissal is due to the court’s lack of subject matter jurisdiction, we 

REMAND so that the district court may amend the judgment and enter the 

dismissal without prejudice.  

                                                  BACKGROUND 

I. Factual History 

             We draw the brief factual history of this case from plaintiff’s second 

amended complaint, filed after our remand. Plaintiff Yehuda Katz alleges that, in 

January and February 2014, respectively, he visited the defendants’ stores in 
 
                                        5
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

Tipton Falls, New Jersey, and New York, New York, made a purchase, and at 

each “was given a customer copy of a computer‐generated cash register receipt 

that published the first six digits of Plaintiff’s credit card number.” Sec. Am. 

Compl. ¶ 61. Katz alleges that printing the first six digits of his credit card 

number was in violation of FACTA. Id. ¶¶ 67; 72. Congress passed FACTA in 

part to reduce the risk of identity theft by, among other things, imposing a 

“truncation” requirement on venders who accept credit and debit cards, 

instructing them not to print “more than the last 5 digits of the card number or 

the expiration date upon any receipt provided to the cardholder at the point of 

the sale or transaction.” 15 U.S.C. § 1681c(g)(1).  

             Like the amended complaint in Paris Baguette, Katz’s second amended 

complaint here is “devoid of specific factual allegations concerning . . . any 

consequences that stemmed from display of” the first six digits of his credit card 

number on the receipts. 861 F.3d at 78. And as in Paris Baguette, Katz’s second 

amended complaint instead largely focuses on the identity theft concerns that 

motivated Congress to pass FACTA, as well as the defendants’ alleged prior 

knowledge of FACTA’s requirements. Katz contends that the receipts issued by 

defendants including the first six digits of his credit card number are “exactly the 
 
                                           6
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

reckless, i.e. willful, systematic dissemination of personal information which 

FACTA was enacted to protect from disclosure, i.e. concrete particularized harm 

which FACTA made redressable by providing a statutory damages remedy.” 

Sec. Am. Compl. ¶ 68. 

II. Procedural History 

             Katz filed his complaint in February 2014 and then amended his complaint 

in May 2014. Shortly thereafter, defendants moved to dismiss. The district court 

ultimately granted the motion, primarily on the basis that his complaint did not 

contain “any well‐pleaded facts which allow the plausible inference that 

Defendants willfully, knowingly, or recklessly violated FACTA.” Katz v. Donna 

Karan Intʹl, Inc., No. 14 CIV. 740 PAC, 2015 WL 405506, at *2 (S.D.N.Y. Jan. 30, 

2015). Katz appealed, and on October 28, 2015, we heard consolidated oral 

argument in both his case and Paris Baguette. Days later, the Supreme Court 

heard oral argument in Spokeo, which raised questions concerning the 

circumstances in which a risk of harm may be sufficiently concrete so as to satisfy 

the injury‐in‐fact requirement for Article III standing. 136 S. Ct. at 1549. After the 

Court clarified the requirements for standing in Spokeo, we vacated and 

remanded both cases “to allow plaintiffs an opportunity to replead their claims 
 
                                        7
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

to comport with the pleading standards set forth in Spokeo, and to allow the 

district courts to address any standing questions in the first instance,” and we 

retained appellate jurisdiction over the outcomes. Cruper‐Weinmann v. Paris 

Baguette Am., Inc., 653 F. Appʹx 81, 82 (2d Cir. 2016). On remand, the district court 

again granted the defendants’ motion to dismiss, this time because Katz did “not 

show that Defendants’ FACTA violation presented a material risk of harm to 

[the] underlying interest of identity theft protection,” and so Katz did not plead a 

concrete injury‐in‐fact sufficient to establish standing. Katz, 2017 WL 2191605, at 

*6 (alteration in original) (internal quotation marks omitted). The district court 

dismissed with prejudice Katz’s claims for lack of subject matter jurisdiction, 

Katz appealed that dismissal, and the parties submitted letter briefing addressing 

this issue in light of Spokeo and our Circuit’s subsequent doctrine concerning 

standing requirements when alleging bare procedural violations of law. 

                                                  DISCUSSION 

I. Standard of Review 

             We review de novo the district court’s decision to dismiss a complaint for 

lack of standing pursuant to Federal Rule of Civil Procedure 12(b)(1), 

“construing the complaint in plaintiff’s favor and accepting as true all material 
 
                                          8
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

factual allegations contained therein.” Donoghue v. Bulldog Inv’rs Gen. P’ship, 696 

F.3d 170, 173 (2d Cir. 2012). 

II. Concrete Harm from a Bare Procedural Violation of FACTA 

             In Paris Baguette, we described the contours of the concreteness 

requirement in light of Spokeo. See 861 F.3d at 79–81. After Spokeo, we explained, 

“the critical question for standing purposes is ‘whether the particular procedural 

violations alleged in this case entail a degree of risk sufficient to meet the 

concreteness requirement,’” 861 F.3d at 80 (quoting Spokeo, 136 S. Ct. at 1550), 

which in turn depends on “whether the particular bare procedural violation may 

present a material risk of harm to the underlying concrete interest Congress 

sought to protect” in enacting the statutory requirement. Id. at 80–81. 

             Below, the district court concluded that although defendants violated 

FACTA’s prohibition on printing the first six digits of Katz’s credit card, “[t]he 

first six digits do not disclose any information about Plaintiff; but rather ’identify 

the institution that issued the card to the card holder.’” Katz, 2017 WL 2191605, at 

*1. The court drew this conclusion from information alleged in the defendants’ 

motion to dismiss, and from a website cited in the defendants’ brief. That site 

explains that “[t]he first 6 digits of a credit card number are known as the Issuer 
 
                                             9
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

Identification Number (IIN), previously known as bank identification number 

(BIN). These identify the institution that issued the card to the card holder.” See 

Bin List (Binlist) & Bin Ranges, https://www.bindb.com/bin‐list.html) (last visited 

Sept. 18, 2017). The court also made reference to similar findings made by several 

other district courts across the country. See Katz, 2017 WL 2191605, at *5 

(collecting cases). Because the court found that the “additional digits identify the 

card issuer[,] and do not disclose any information pertaining to Plaintiff,” it 

concluded that printing the first six digits “did not present an actual or imminent 

risk of harm” of identity theft to plaintiff, and so it dismissed, with prejudice, 

Katz’s claims for lack of subject matter jurisdiction. Id. at *5. 

             On appeal, Katz argues that the district court went “beyond the 

complaint’s allegations” and “decided for itself (based on Internet research) that 

the first six digits of Katz’s credit card number” disclosed no personally 

identifying information and revealed only the institution that issued the credit 

card. Pl. Letter Br. at 5–6. Katz challenges this finding, asserting that “the identity 

of the institution at which Katz keeps a credit card account is data ‘about’ Katz 

and, more importantly, it is data an identity thief can exploit.” Id. at 6. Plaintiff 

contends that the printing of each additional digit beyond the last five permitted 
 
                                         10
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

by FACTA raises a risk of identity theft because it “increases a card number’s 

vulnerability to brute‐force cryptological attack, i.e. computer‐assisted guessing” 

by reducing to six the number of digits that must be guessed out of the total of 

sixteen on Katz’s card. Id. at 6 n.2. In response, the defendants reiterate the 

district court’s finding, arguing that they “redacted all of the personally 

identifying information from Plaintiff’s receipts required by FACTA, and more. 

Printing the non‐unique identifying number of the bank that issued his card did 

not change that.” Def. Letter Br. 18 (citation omitted).   

             The key issue for this Court to resolve, then, is whether the district court 

was correct in finding at the motion‐to‐dismiss stage that because the first six 

digits of plaintiff’s credit card number are the IIN number, Katz did not plead a 

concrete harm in alleging that the defendants violated FACTA by printing those 

six digits on his receipts. 

III. Assessing a “Real Risk of Harm” at the Motion‐to‐Dismiss Stage 

             As we explained in our Circuit’s first post‐Spokeo case to consider standing 

to sue for a bare procedural violation of law, Strubel v. Comenity Bank, a plaintiff’s 

pleading must satisfy a two‐part test for such an allegation to constitute a 

concrete harm: first, that “Congress conferred the procedural right to protect a 
 
                                         11
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

plaintiff’s concrete interests” as to the harm in question, and second, that “the 

procedural violation presents a ‘risk of real harm’ to that concrete interest.” 842 

F.3d 181, 190 (2d Cir. 2016) (citation omitted). The first of these two issues — 

determining the scope and purpose of the procedural right provided by the 

statute — is a question of law, and so we review that aspect of the district court’s 

conclusion, like all questions of law, de novo. See Connecticut v. Physicians Health 

Servs. of Connecticut, Inc., 287 F.3d 110, 114–15 (2d Cir. 2002). However, we have 

not yet addressed the second issue: how should district courts determine 

whether a bare procedural violation presents a material risk of harm to a 

concrete interest? 

             Confronted with that issue now, we conclude that this second requirement 

may raise either a question of law or a question of fact, depending on the sources 

the parties rely on in their pleadings. In Carter v. HealthPort Technologies, LLC, 822 

F.3d 47 (2d Cir. 2016), we explained that “[a] Rule 12(b)(1) motion challenging 

subject matter jurisdiction may be either facial or fact‐based.” Id. at 56. When 

confronted with a defendant’s facial challenge to standing, i.e., one “based solely 

on the allegations of the complaint or the complaint and exhibits attached to it,” 

plaintiffs have no evidentiary burden, for both parties can be said to rely solely 
 
                                         12
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

on the facts as alleged in the plaintiffs’ pleading. Id. However, a defendant may 

also “make a fact‐based Rule 12(b)(1) motion, proffering evidence beyond the 

[plaintiffs’ p]leading.” Id. at 57. In opposition to such a motion, plaintiffs must 

“come forward with evidence of their own to controvert that presented by the 

defendant,” or may instead “rely on the allegations in the[ir p]leading if the 

evidence proffered by the defendant is immaterial because it does not contradict 

plausible allegations that are themselves sufficient to show standing.” Id. 

             Here, Katz is correct in contending that the argument defendants raised 

below went beyond the allegations in his pleading. Defendants made a fact‐

based Rule 12(b)(1) challenge in their motion to dismiss, relying on extrinsic 

evidence — i.e., citation to the aforementioned website to establish that the first 

six digits are the IIN — in arguing that the first six digits of Katz’s credit card 

were not personally identifying and thus did not raise a material risk of harm of 

identity theft. Below, Katz objected to the defendants’ reliance “on matter[s] 

outside of the [Second Amended Complaint] that [were] not before [the district 

c]ourt, namely, a website and the summary of an expert’s opinion from” another 

case. Pl. Opp. at 16 n.10. As a factual matter, Katz asserted both before the district 

court and here on appeal that even revealing the IIN digits raises a material risk 
 
                                       13
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

of identity theft, because, as discussed above, the more digits revealed, the more 

vulnerable a card number may be to a “brute force cryptological attack.” Pl. 

Letter Br. at 6 n.2. Ultimately, the district sided with the defendants, concluding 

that printing the IIN did not raise a material risk of identity theft; it cited both the 

website in question as well as several other district court cases that made similar 

factual findings about the absence of a real risk of identity theft stemming the 

printing of the IIN digits on a receipt. See Katz, 2017 WL 2191605, at *5 (citing 

Kamal v. J. Crew Grp., Inc., No. 2:15‐0190 (WJM), 2016 WL 6133827 (D.N.J. Oct. 20, 

2016), and Thompson v. Rally House of Kansas City, Inc., No. 15‐00886‐CV‐W‐GAF, 

2016 WL 8136658 (W.D. Mo. Oct. 6, 2016)).  

             Because “the extrinsic evidence presented by the defendant [wa]s material 

and controverted, the district court . . . need[ed] to make findings of fact in aid of 

its decision as to standing.” Carter, 822 F.3d at 57. And since “the [district] 

court . . . resolved disputed facts, we will accept the court’s findings unless they 

are ‘clearly erroneous.’” Id. (alterations in original) (quoting Rent Stabilization 

Ass’n of New York v. Dinkins, 5 F.3d 591, 594 (2d Cir. 1993)). We must thus decide 

whether the district court was clearly erroneous in finding that the procedural 

violation of FACTA alleged (i.e., printing the first six digits of plaintiff’s credit 
 
                                         14
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

card number) raised a material risk of identity theft absent other allegations of 

harm. 

             In large part because the plaintiff has the burden of proving by a 

preponderance of the evidence that subject matter jurisdiction exists, see 

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000), we do not think the 

district court’s finding was clearly erroneous as to the specific material facts in 

dispute in this case. FACTA does not expressly prohibit printing the identity of 

the card issuer on a receipt. See 15 U.S.C. § 1681c(g); see also In re Toys ʺRʺ Us ‐ 

Delaware, Inc. ‐ Fair & Accurate Credit Transactions Act (FACTA) Litig., No. CV 06‐

08163 MMM FMOX, 2010 WL 5071073, at *12 (C.D. Cal. Aug. 17, 2010) 

(recognizing that Congress did not prohibit printing issuer information on credit 

card receipt). As both the court below and other district courts have found, the 

first six digits of a credit card number constitute the IIN for the card’s issuer, 

digits which can be easily obtained for any given issuer, including from the 

website discussed above. While Katz may be correct that every additional digit 

increases the risk of a brute force cryptological attack, printing the first six digits 

— the IIN — is the equivalent of printing the name of the issuing institution, 

information which need not be truncated under FACTA, and thus the district 
 
                                      15
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

court did not clearly err in concluding that printing the IIN does not increase the 

risk of real harm. Cf. Noble v. Nevada Checker CAB Corp., No. 2:15‐cv‐02322‐RCJ‐

VCF, 2016 WL 4432685, at *3 (D. Nev. Aug. 19, 2016) (finding the same). Here, 

moreover, neither receipt disclosed Katz’s name, a fact that also reduces the 

possibility that disclosure of the IIN would result in harm. 

             Admittedly, the fact‐finding procedure below was more abbreviated than 

might be conventionally expected or desirable in many contexts. Other FACTA 

cases, particularly those pre‐Spokeo cases that did not consider subject matter 

jurisdiction and thus proceeded directly to the question of class certification, 

have provided the kind of expert witness declarations and fact‐intensive 

pleadings ordinary associated with a material factual dispute requiring the 

district court to engage in fact‐finding. See, e.g., In re Toys ʺRʺ Us, 2010 WL 

5071073, at *11‐*13 (discussing and weighing facts raised in competing expert 

witness declarations). In light of Spokeo’s renewed emphasis on subject matter 

jurisdiction for claims alleging bare procedural violations of law, we note that in 

future cases, evidentiary production via affidavits, and even limited 

jurisdictional discovery, may sometimes be appropriate in order to resolve a fact‐

based Rule 12(b)(1) standing challenge to a claim arising from such a violation. 
 
                                        16
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

And in some circumstances, a fact‐finding hearing with expert witness testimony 

may very well be appropriate, depending on the novelty of the issue, the extent 

of the material dispute of facts, and the statutory prohibition in question. After 

all, precisely because the plaintiff bears the burden of alleging facts 

demonstrating standing, we have encouraged district courts to “give the plaintiff 

ample opportunity to secure and present evidence relevant to the existence of 

jurisdiction” where necessary. Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 

140, 149 (2d Cir. 2011) (per curiam) (citation omitted).  

             In this case, the plaintiff did not seek the opportunity to supplement the 

record with additional evidence after defendants included in their motion papers 

extrinsic evidence suggesting that printing the IIN did not increase the risk of 

harm. Going forward, where a defendant makes a fact‐based Rule 12(b)(1) 

challenge to jurisdiction, we are confident that district courts will oversee the 

appropriate extent of fact‐finding necessary to resolve the contested issue, and 

parties should be on renewed notice of both the right to introduce such evidence 

and the plaintiff’s burden of proof to do so even at the motion‐to‐dismiss stage. 

             Here, given the plaintiff’s burden to establish subject matter jurisdiction 

and the fact that FACTA does not prohibit printing the issuer identity on a 
 
                                      17
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

receipt, and informed by the findings of other courts as to this issue, we conclude 

that the district court did not clearly err in finding that the bare procedural 

violation in question did not raise a material risk of harm of identity theft. We 

emphasize, however, that we do not here resolve whether other bare procedural 

violations of FACTA should or will meet a similar outcome, a question for lower 

courts to determine in the first instance, on a case‐ and fact‐specific basis. 

             One other wrinkle: when a case is dismissed for lack of federal subject 

matter jurisdiction, “Article III deprives federal courts of the power to dismiss 

[the] case with prejudice.” Hernandez v. Conriv Realty Assocs., 182 F.3d 121, 123 

(2d Cir. 1999). As a result, where a case is dismissed for lack of Article III 

standing, as here, that disposition cannot be entered with prejudice, and instead 

must be dismissed without prejudice. See Carter, 822 F.3d at 54–55. And, as we 

noted in dicta in Carter and must now order here, although we affirm the district 

court’s conclusion that plaintiff’s second amended complaint failed to establish 

Article III standing, we are “constrained to have the . . . [j]udgment amended to 

provide that the dismissal is without prejudice.” Id. at 55. 




 
                                                  18
15‐464 
Katz v. The Donna Karan Company, L.L.C. et al. 

                                                  CONCLUSION 

             For the reasons explained, we conclude that plaintiff has not established a 

concrete injury sufficient to maintain Article III standing to bring suit. Plaintiff’s 

suit was thus properly dismissed for lack of subject matter jurisdiction, but such 

a dismissal must be entered without prejudice. Accordingly, the judgment of the 

district court is AFFIRMED, but the case is REMANDED with the instruction 

that the court shall amend its judgment and enter dismissal without prejudice.  




 
                                                      19